UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1742


DENNIS FINBARR MURPHY,

                     Plaintiff - Appellant,

              v.

SECRETARY, U.S. DEPARTMENT OF HOMELAND SECURITY; CUSTOMS
AND BORDER PROTECTION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00147-GMG-RWT)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dennis Finbarr Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dennis Finbarr Murphy appeals the district court’s order granting Defendants

summary judgment on his employment-related claims, including his religion and national

origin discrimination claims brought pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2019). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Murphy v. DHS, No. 3:17-cv-00147-GMG-RWT (N.D.W. Va. July 11,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2